 

Exhibit 10.77

 

SUMMARY OF ANNUAL CASH INCENTIVE BONUS AWARDS,

LONG-TERM PERFORMANCE AWARDS, STOCK OPTIONS AND RESTRICTED COMMON

SHARES GRANTED IN FISCAL 2021 FOR NAMED EXECUTIVE OFFICERS

OF WORTHINGTON INDUSTRIES, INC.

 

Annual Cash Incentive Bonus Awards Granted In Fiscal 2021

 

The following table sets forth the annual cash incentive bonus awards granted to
the following current executive officers of Worthington Industries, Inc. (the
“Registrant”) who either are named executive officers of the Registrant for
purposes of the disclosure included in the Registrant’s Proxy Statement for the
2019 Annual Meeting of Shareholders held on September 25, 2019 and/or will be
named executive officers of the Registrant for purposes of the disclosure to be
included in the Registrant’s Proxy Statement for the 2020 Annual Meeting of
Shareholders to be held on September 23, 2020 (“NEOs”), which grants were made
under the Worthington Industries, Inc. Annual Incentive Plan for Executives for
the twelve-month performance period ending May 31, 2021:

 

Annual Cash Incentive Bonus Awards Granted for Fiscal 2020

Name

Annual Cash Incentive Bonus Awards for Twelve-Month Performance Period Ending
May 31, 2021 (1)

 

Threshold ($)

Target ($)

Maximum ($)

John P. McConnell

200,000

400,000

800,000

Joseph B. Hayek

247,500

495,000

990,000

B. Andrew Rose

450,000

900,000

1,800,000

Geoffrey G. Gilmore

374,000

748,000

1,496,000

Virgil L. Winland

-

-

-

________________________

(1)

Payouts which can be earned under these annual cash incentive bonus awards are
generally tied to achieving specified levels (threshold, target and maximum) of
corporate economic value added (“EVA”) and earnings per share (“EPS”) for the
twelve-month performance period with each performance measure carrying a 50%
weighting. For all calculations, restructuring charges and non-recurring items
are excluded and both Corporate EPS and the Steel Processing business unit
business unit EOI results are to be adjusted to eliminate the impact of FIFO
gains and losses.  If the performance level falls between threshold and target
or between target and maximum, the award is linearly prorated.  If threshold
levels are not reached for any performance measure, no annual cash incentive
bonus will be paid.  Annual cash incentive bonus award payouts earned will be
made within a reasonable time following the end of the performance period.  In
the event of a change in control of the Company (followed by actual or
constructive termination of an NEO’s employment during the performance period),
the annual cash incentive bonus award would be considered to be earned at
“target” and payable as of the date of termination of employment.




 

--------------------------------------------------------------------------------

 

 

Long-Term Performance Awards, Option Awards and Restricted Common Share Awards
Granted in Fiscal 2021

 

The following table sets forth the long-term performance awards (consisting of
long-term cash performance awards and long-term performance share awards) for
the three-fiscal-year period ending May 31, 2023 and the option awards and
restricted common share awards granted to the NEOs in the fiscal year ending May
31, 2021 (“Fiscal 2021”).

Long-Term Performance Awards, Option Awards and

Restricted Common Share Awards Granted in Fiscal 2021

Name

 

Long-Term Cash Performance Awards for Three-Fiscal-Year Period Ending
May 31, 2023 (1)

Long-Term Performance Share Awards for Three-Fiscal-Year Period Ending
May 31, 2023 (1)

Option Awards:

Number of Common Shares Underlying Options (2)

Exercise or Base Price of Option Awards
($/Share) (2)

Restricted Common
Share Awards

Threshold

($)

Target

($)

Maximum

($)

Threshold

(# of Common Shares)

Target

(# of Common Shares)

Maximum

(# of Common Shares)

John P. McConnell

200,000

400,000

800,000

3,150

6,300

12,600

11,200

36.93

9,400 (3)

Joseph B. Hayek

180,000

360,000

720,000

2,800

5,600

11,200

10,100

36.93

8,500 (3)

B. Andrew Rose

500,000

1,000,000

2,000,000

7,800

15,600

31,200

27,000

36.93

24,000 (3)

Geoffrey G. Gilmore

245,000

490,000

980,000

3,800

7,600

15,200

13,800

36.93

11,600 (3)

Virgil L. Winland

-

-

-

-

-

-

-

n/a

-

(1)

These columns show the potential payouts under the long-term cash performance
awards and the long-term performance share awards granted to the NEOs under the
Worthington Industries, Inc. Amended and Restated 1997 Long-Term Incentive Plan
(as amended, the “1997 LTIP”) for the three-fiscal-year performance period from
June 1, 2020 to May 31, 2023.  Payouts of long-term cash performance awards and
long-term performance share awards for Corporate executives are tied to
achieving specified levels (threshold, target and maximum) of cumulative
corporate EVA for the three-fiscal-year performance period and EPS growth over
that performance period, with each performance measure carrying a 50%
weighting.  In all calculations, restructuring charges and non-recurring items
are excluded, and Corporate EPS and Steel Processing business unit EOI results
are to be adjusted to eliminate the impact of FIFO gains or losses.  No awards
are paid or distributed if none of the three-fiscal-year threshold financial
measures are met.  If the performance levels fall between threshold and target
or between target and maximum, the award is linearly prorated.

(2)

Effective June 25, 2020, under the Worthington Industries, Inc. 2010 Stock
Option Plan, the NEOs were granted non-qualified stock options with respect to
the number of common shares shown, with an exercise price equal to $36.93, the
fair market value of the underlying common shares on the date of grant.  The
options become exercisable over three years in increments of one-third per year
on each anniversary of their grant date.

(3)

These annual time-vested restricted common share awards were granted effective
June 25, 2020 under the 1997 LTIP and will generally cliff vest on the third
anniversary of the grant date.

 

 

 

 